DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 2nd, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Koehne requires the tandem blades being in overlap with one another in the axial direction. While the Examiner agrees that the embodiment cited depicts the tandem blades in overlap with one another, Koehne does not require the tandem blades overlap in the axial direction. Indeed, in alternative embodiment, Koehne discloses a specific embodiment where this occurs “FIG. 12 shows a tandem guide vane segment…wherein the two guide vanes do not overlap” (Col. 7, Lines 5-7).  Koehne further discloses in the invention summary “The front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other” (Col. 1, Lines 34-36). Indeed, even in the section cited by Applicant, Koehne further discloses “However, this is not necessarily the case. In other exemplary embodiments, the trailing edge HK of the front vane 21 and the leading edge VK of the rear vane 22 are arranged at an axial distance to one another” (Col. 8, Lines 34-36).
As such, while the instant rejections are overcome by the amendments, the arguments do not overcome the reference as a whole.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koehne (US 10500683).
Koehne discloses an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (intended use; capable of being attached directly via tabs; see annotation) wherein the first fastening devices are formed on the outer shroud in an area between outermost upstream ends and outermost downstream ends of guide blades; and wherein the second fastening devices are formed on the inner shroud in an area between the outermost upstream ends and the outermost downstream ends of the guide blades (both tabs are in the axial center of the inner and outer shrouds), wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement (21’ and 22’), and wherein the outlet side guide blade ring is configured for a diffuser to be arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement (see Figure 4).

Koehne in an alternative embodiment (Figure 12) teaches a tandem stator blade arrangement whereby the blades are axially spaced apart such that the two stator side guide blades do not overlap. Specifically, Koehne teaches “In the exemplary embodiment of FIG. 12, the guide vanes 21, 22 are embodied in a non-overlapping manner. A gap 25 is present due to the axial offset” (Col. 13, Lines 4-6). Koehne  also broadly teaches that any of the cited embodiments can be manufactured according to this feature and that they are obvious variants of one another: “As is also shown in FIG. 3a, the trailing edge HK of the front vane 21 and the leading edge VK of the rear vane 22 overlap in the shown exemplary embodiment. However, this is not necessarily the case. In other exemplary embodiments, the trailing edge HK of the front vane 21 and the leading edge VK of the rear vane 22 are arranged at an axial distance to one another” (Col. 8, Lines 30-36).
Because Koehne discloses tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further discloses that the front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any particular purpose (indeed, the specification does not explicitly disclose the feature and is relying entirely on drawings for support), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Koehne such that the two stator side guide blades that form the tandem arrangement are axially spaced apart such .


    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Claims 1-2, 7-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and Paulino (US 7819622), and further in view of Pask (US 4798514).
Regarding claims 1 and 11;
Kirtley discloses a gas turbine (Figure 1), comprising: an axial compressor (52) configured to compress air, comprising: stator side guide blades (Figure 2, 62); and rotor side moving blades (Figure 2, 60); a burner comprising at least one combustion chamber (56), to which air compressed in the axial compressor is fed and in which a fuel can be combusted in with the compressed air, subject to heating the air; a turbine (54) configured to expand the heated air; a diffuser (83) arranged downstream of the axial compressor, as seen in a flow direction of the compressed air, the diffuser comprising: an inside wall (90); and an outside wall (88); an outlet 
It is likely Kirtley discloses an intermediate housing, but it is not explicitly shown in the disclosed embodiments. Therefore, Kirtley fails to teach an intermediate housing following the outside wall of the diffuser, the first fastening devices formed on the outer shroud of the outlet side guide blade ring of the stator side guide blades in an area between outermost upstream ends and outermost downstream ends of the guide blades via which the guide blade ring is directly attached to the intermediate housing; and second fastening devices formed on the inner shroud of the outlet side guide blade ring of the stator side guide blades in an area between the outermost upstream ends and the outermost downstream ends of the guide blades via which the inside wall of the diffuser is directly attached to the guide blade ring, wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement, and wherein the diffuser is arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement.
Koehne teaches an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (capable of being attached via tabs; see 

    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Paulino teaches an outlet side guide blade arrangement for a compressor comprising blades (30) fixed via an inner tab (32) and an outer tab (34 shown in Figures 5-7, but arranged in the middle of the shroud as 132 in Figure 11). The diffuser (66) includes inner and outer walls (Figures 6-7) and an intermediate housing follows the outside wall of the diffuser (see Figures 6-7, “intermediate housing depicted below).

    PNG
    media_image2.png
    270
    275
    media_image2.png
    Greyscale

Pask teaches stator guide blades comprising: an inner shroud (18) and an outer shroud (19); first fastening devices (34) are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine; second 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs such that the tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further teaches that the front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any particular purpose (indeed, the specification does not explicitly disclose the feature and is relying entirely on drawings for support), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet side guide blade ring of Kirtley such that it is a tandem blade arrangement that is spaced in axial direction without overlap as taught by Koehne for the purposes of optimizing compressor performance and thereby improved engine efficiency. 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Paulino teaches stator 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs, and because Paulino teaches stator guide blades for a compressor with inner and outer fastening devices in the relative axial center of the shrouds, and because Pask teaches mounting arrangements for a stator blade arrangement in the axial center area of the blades/shrouds, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Kirtley such that the mounting tabs are arranged in the axial center as taught by Koehne, Paulino, and Pask for the purposes of mounting the outlet side guide blades. Changing the flanges/mounts is well within the purview of the ordinarily skilled artisan.
	Regarding claim 2, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above. Kirtley as modified by Paulino further teaches the intermediate housing is an integral part of the outside diffuser wall (see annotation above).
Regarding claims 7-9, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above.  Kirtley further discloses the stator side guide blades, inner shroud, outer shroud, first, and second fastening devices as forming a monolithic assembly (Figure 4 show no dividing lines between each of the structures). The generative production methodology and 3D printing 
Regarding claims 14-16, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above.  Kirtley as modified teaches the tandem blades forming a constant arc (see Figure 4 of Koehne; such as “constant arc” is definite), and the outlet side guide blade ring is a “unitary” blade ring (monolithic as taught by Koehne). The stator side guide blades have uniform leading/trailing edges (Kirtley, Figure 4).
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and Paulino (US 7819622) and Pask (US 4798514), and further in view of Langer (US 4365933).
Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above. The thicknesses of the stator side guide blade of the outlet side guide blade ring is defined by a maximum distance between a suction and pressure side and the thickness of the shroud is defined by a distance between two boundary surfaces of the respective shroud in a radial direction (implicit definitions of thicknesses).
Kirtley fails to teach the ratio between a thickness of the stator guide blades and a thickness of the respective inner/outer shrouds is greater than or equal to 1:5.
Langer teaches a stator assembly with inner and outer bands (3-4) with stator vanes therebetween (vanes 2). The ratio of the average vane thickness to the shroud/band thicknesses is approximately 1:3 and 1:10.
	Since applicant has not disclosed that having the thickness ratio of the vanes to the shroud(s) at this specific shape and dimensions solves any stated problem or is for any particular purpose and it .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and further in view of Liebl et al. (US 20160222807).
Kirtley discloses a gas turbine (Figure 1), comprising: an axial compressor (52) configured to compress air, comprising: stator side guide blades (Figure 2, 62); and rotor side moving blades (Figure 2, 60); a burner comprising at least one combustion chamber (56), to which air compressed in the axial compressor is fed and in which a fuel can be combusted in with the compressed air, subject to heating the air; a turbine (54) configured to expand the heated air; a diffuser (83) arranged downstream of the axial compressor, as seen in a flow direction of the compressed air, the diffuser comprising: an inside wall (90); and an outside wall (88); an outlet side guide blade ring of a stator side, comprises: outlet side guide blades of the compressor (Figure 4), each guide blade having an upstream end and a downstream end (leading and trailing edges of blades 62); an inner shroud (attached at 90 in Figure 4); and an outer shroud (attached at 88 in Figure 4). The assembly is a monolithic assembly as there is no breakage between the inner shroud, blade, outer shroud, and the fastening devices (which are integral to the device)
Kirtley fails to teach the first fastening devices formed on the outer shroud of the outlet side guide blade ring of the stator side guide blades in an area between outermost upstream ends and outermost downstream ends of the guide blades via which the guide blade ring is directly attached to the intermediate housing; and second fastening devices formed on the inner shroud of the outlet side guide blade ring of the stator side guide blades in an area between the outermost upstream ends and the outermost downstream ends of the guide 
Koehne teaches an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (capable of being attached via tabs; see annotation) wherein the first fastening devices are formed on the outer shroud in an area between outermost upstream ends and outermost downstream ends of guide blades; and wherein the second fastening devices are formed on the inner shroud in an area between the outermost upstream ends and the outermost downstream ends of the guide blades (both tabs are in the axial center of the inner and outer shrouds), wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement (21’ and 22’), and wherein the outlet side guide blade ring is configured for a diffuser to be arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement (see Figure 4). The arrangement is formed of a monolithic piece. Koehne in an alternative embodiment (Figure 12) teaches a tandem stator blade arrangement whereby the blades are axially spaced apart such that the two stator side guide blades do not overlap. Specifically, Koehne teaches “In the exemplary embodiment of FIG. 12, the guide vanes 21, 22 are embodied 

    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs such that the tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further teaches that the front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Kirtley such that the mounting tabs are arranged in the axial center as taught by Koehne for the purposes of mounting the outlet side guide blades. Changing the flanges/mounts is well within the purview of the ordinarily skilled artisan.
Liebl teaches a guide vane ring for a turbomachine including an outer shroud (14), inner shroud (16), and blades (12) therebetween. Liebl further discloses, “In another advantageous embodiment of the invention, it is provided that the guide vane ring segment is manufactured by means of an additive manufacturing method… Examples of additive manufacturing methods are laser sintering or laser melting and so-called 3D printing” (Paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirtley for fabricating a monolithic outlet guide vane arrangement such that 3D printing is utilized as taught by Liebl for the purposes of reducing manufacturing steps, and as such no additional fabrication steps for introducing the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745